In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont


                               NO. 09-19-00074-CV


             IN RE COMMITMENT OF JERRY RICKY HANNAH

                     On Appeal from the 435th District Court
                          Montgomery County, Texas
                        Trial Cause No. 05-08-07799-CV


                           MEMORANDUM OPINION

      Appellant Jerry Ricky Hannah was civilly committed for sex offender

treatment as a sexually violent predator. On February 20, 2019, Hannah filed a pro se

notice of appeal, but did not identify an appealable order. We questioned our

jurisdiction over this appeal, and Hannah filed a response, in which he requested an

extension of time and asserted that the trial court has not provided him with a record

of the proceeding of January 30, 2019. Hannah also filed a second response, in which

he complains that he was denied appointed counsel, raises constitutional complaints,

and asserts actual innocence of the underlying criminal offenses. Neither of

Hannah’s responses identified the nature of the proceeding or an appealable order.

                                         1
      Hannah has not identified a signed order by the trial court that is appealable at

this time. Accordingly, the appeal is dismissed for lack of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

      APPEAL DISMISSED.




                                                       HOLLIS HORTON
                                                           Justice


 Submitted on April 3, 2019
 Opinion Delivered April 4, 2019

 Before McKeithen, C.J., Horton and Johnson, JJ.




                                         2